Citation Nr: 1031743	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  08-29 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central Health Care Network


THE ISSUE

Entitlement to payment by the Department of Veterans Affairs of 
the cost of unauthorized medical treatment provided at Baptist 
Hospital on February 13, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from June 1968 to August 
1969.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Biloxi, Mississippi, 
part of the South Central VA Health Care Network.  


FINDINGS OF FACT

1.  The appellant in this case served on active duty from June 
1968 to August 1969.

2.  On June 30, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the appellant, 
through her authorized representative, that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  Id.  In the present case, the 
appellant, through her authorized representative, has withdrawn 
this appeal and, hence, there remain no allegations  of errors of 
fact or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


